                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MICHAEL J. PENDLETON,
               Petitioner,
          v.                                  Case   No.     3:02-cv-168-KRG-KAP
RAYMOND J. SOBINA, WARDEN,
S.C.I. SOMERSET,
               Respondent

                                 Memorandum Order

               Petitioner's third motion for relief from judgment under

Fed.R.Civ.P. 60, ECF no. 38, was referred to Magistrate Judge Keith

A. Pesto in accordance with 28 U.S.C.§ 636{b) (3) and Local Rule 72

for Magistrate Judges.

               The Magistrate Judge filed a Report and Recommendation

on November 15, 2018, ECF no. 39, recommending that the motion be

denied.    The parties were notified that,            pursuant to 28 U.S.C.§

636 (b) (1),    they   had   fourteen   days    to   serve    and   file   written

objections to the Report and Recommendation.                   Petitioner filed

timely objections, ECF no. docket no. 43, that are without merit.

               After de   novo    review of    the   record,    the   Report   and

Recommendation, and the objections thereto, the following order is

entered:
            AND NOW, this         19-fA   day of September 2019, it is

            ORDERED that the Motion for Relief from Judgment, ECF no.

3 8,   is denied.      The Report and Recommendation at ECF no.          39 is

adopted     as   the    opinion    of     the   Court.    No   certificate   of

appealability shall issue.

                                          BY THE COURT:




                                          KIM R. GIBSON,
                                          UNITED STATES DISTRICT JUDGE

Notice to counsel of record by ECF and by U.S. Mail to:

            Michael J. Pendleton DY-1646
            S.C.I. Somerset
            1600 Walters Mill Road
            Somerset, PA 15510




                                          2
